Keefe, Judge:
This reappraisement is brought by reason of advances by the appraiser upon certain Royal Copenhagen china. The importer contends that the china in question is used and should not be valued at the selling price in Copenhagen of new china.
At the trial it was established that the merchandise was entered at less than the purchase prices. The plaintiff failed to prove that the china was old and used and was freely offered for sale to all purchasers in the principal markets of Denmark at values less than the appraised values.
I therefore make the following findings of fact:
1. The merchandise consists of Royal Copenhagen china.
2. The foreign value thereof is no higher than the export value.
3. The export value of the china at the time of exportation of such merchandise to the United States, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, plus, when not included in such prices, the cost of all containers, and coverings of whatever nature, and all other costs, charges *767and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States is represented by the values found by the appraiser.
I therefore find as a matter of law that the dutiable value of the merchandise is as set forth in paragraph 3 of the findings of fact. Judgment will be entered in favor of the Government.